Citation Nr: 1128840	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  11-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for right knee disability.

2.  Whether new and material evidence has been presented to reopen the claim for service connection for left knee disability.

3.  Whether new and material evidence has been presented to reopen the claim for service connection for low back disability.

4.  Service connection for right hip disability.

5.  Service connection for diabetes mellitus.

6.  Service connection for right knee disability.

7.  Service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1983 to October 1992.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for diabetes mellitus, right knee disability, left knee disability and right hip disability, as well as the application to reopen a claim of service connection for low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right knee and left knee disabilities was denied in a July 2005 rating decision.  The appellant was informed of the determination and of the right to appeal.  The appellant did not appeal within one year of date of notification.

2.  The evidence added to the record since the July 2005 prior final decision on the knees is new and material since it relates to a previously unestablished fact, the existence of a current disability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying an application to reopen a claim of service connection for right knee disability is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The July 2005 rating decision denying an application to reopen a claim of service connection for left knee disability is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claims for service connection for the right knee and left knee disabilities.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

STRs show that, in October 1985, the Veteran reported left knee pain after and during exercise.  Left knee exam was described as "normal."  The assessment was contusion of left quad.  In June 1990, the appellant reported that he fell on his left knee cap while playing racquetball.  Objectively, there was tenderness and mild swelling, but no instability or Lachman's.  The assessment was periosteal bruise.  Left knee x-ray was normal.

Report of separation examination dated April 1992 reflects normal clinical evaluations, with the exception of a resolving elbow injury.  The medical history portion of that examination report shows complaints of swollen or painful joints, and recurrent back pain.  The appellant denied "trick" or locked knee and arthritis.

In October 1992, the appellant filed an original claim for VA compensation.  The RO denied in February 1993 the claim for bilateral knees because there was no current disability.  The RO notified the appellant of this decision and his appellate rights in February 1993.  No appeal was filed.

In June 1997, the appellant requested service connection for the knees.  In April 1998, the RO denied the claim for service connection for the right and left knees, finding that new and material evidence had not been submitted.  The RO notified the appellant of this decision in April 1998.  No appeal was filed.

In March 2005, the appellant requested service connection for the right knee (torn cartilage) and the left knee (claimed as associated with the right knee).  In July 2005, the RO denied the claim for service connection for the knees finding that new and material evidence had not been submitted.  The RO notified the appellant of this decision in July 2005.  No appeal was filed.

In May 2010, the appellant requested service connection for the knees.  He claims that the condition of the left knee is related to his right knee.

In support of this claim, the appellant submitted private medical records dated from July 2000 to April 2010.  A July 2000 MRI study reflects a history of injury 3 months prior to the right knee; intrameniscal degenerative signal throughout the medial and lateral menisci without tear was found.  In February 2001, the appellant underwent right knee arthroscopy for torn lateral meniscus of the right knee.  A March 2001 note shows that the appellant had a right knee meniscal tear related to an injury in April 2000.  He underwent right knee scope in May 2005.  A June 2005 note shows complaint of left knee pain.  A July 2005 note shows degenerative joint disease and pain of the right knee.  In November 2008, the appellant underwent right knee arthroscopy for degenerative joint disease and left knee Topaz treatment of the patellar tendon due to left knee patellar tendonitis.  A letter by BB, M.D., dated July 2009, reflects that the appellant had bilateral knee pain since 2001.  The doctor stated that the appellant has "progressed with a severe traumatic degenerative joint disease."

The Board finds that the appellant has submitted new and material evidence to reopen the claims for service connection for right and left knee disability.  The claims had been previously denied because there was no evidence of any current disability.  The prior evidentiary defect is cured.  The recent evidentiary submissions show that the appellant has degenerative joint disease of the right knee and patellar tendonitis of the left knee.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material).

At this juncture, the Board defers further consideration of the claims pending additional development.

ORDER

The application to reopen the claim for service connection for right knee disability is granted.

The application to reopen the claim for service connection for left knee disability is granted.


REMAND

In view of the reopening of the claim for service connection for right and left knee disability, the Board believes that further evidentiary development is required to include a VA examination.

It is noted that STRs show left knee injury and complaints, and that the most recent evidentiary submissions show left knee tendonitis and Topaz treatment.  The Veteran appeared to report right knee pain the month he was discharged from active service, although the more recent evidence clearly shows an intercurrent injury.  In addition, the Veteran is service-connected for residuals of a left ankle fracture which may or may not contribute to knee pain.

VA's duty to assist requires a medical examination where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Furthermore, the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  On this record, the Board finds that additional medical opinion is warranted.

With respect to the application to reopen a claim of low back disability claim, VA must both notify a claimant of the evidence that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the May 2010 notice letter does not reflect that the Veteran was advised of a prior final denial of his low back disability and, inherently, of the reason for the prior final denial.  As such, this claim must be remanded for corrective notice.

With respect to the diabetes mellitus claim, the Veteran alleges that such disorder is secondary to a right knee disability which is subject to this remand.  As the allegations make these claims interrelated, the Board defers adjudication of this matter at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the following:

   a) corrective notice on his application to reopen a claim of service connection for a low back disability consistent with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006); in particular, an application to reopen was previously denied in July 2005 on the basis of no current disability; 
   
   b) once again advise him to identify his current providers of treatment for all claimed disabilities, to include medical evidence of current disabilities involving the right hip, low back and diabetes mellitus; and
   
   c) assist the Veteran in obtaining all medical and legal records pertaining to the worker compensation claim for the right knee as reported in the clinical records.  

2.  After receipt of any additional records, the appellant should be scheduled for a VA examination of the right knee, left knee, right hip and low back.  The claims file must be available for review.  Following examination and review of the claims folder, the examiner is requested to address the following questions:

   a) identify all current disorders of the right knee, left knee, right hip and/or low back;

   b) with respect to all current diagnoses, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee, left knee, right hip and/or low back had its onset in service or is related to an event in service; OR alternatively

   c) with respect to all current diagnoses, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee, left knee, right hip and/or low back is caused or aggravated by service-connected disability (currently residuals of left ankle fracture; in the event the examiner finds that any disability of the right knee, left knee, right hip or low back is proximately due to service-connected residuals of left ankle fracture, the examiner should also take into account the effects of that disorder on the other disabilities).

The examiner is hereby advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


